Judgment unanimously affirmed. Memorandum: Defendant argues for the first time on appeal that failure of the police to maintain a "mug book” without change after it had been shown to the eyewitness and failure of the People to furnish a fingerprint analysis report deprived him of Brady material. Neither of these issues was preserved for review and on this record there is no reason to reach them in the interest of justice pursuant to CPL 470.15 *976(6). Defendant also argues that the court erred when, after suppressing a suggestive six-picture photo array, it found a sufficient independent basis for the eyewitness to make an in-court identification. The record reveals that the court considered the appropriate factors (see, Neil v Biggers, 409 US 188, 199-200) and there was sufficient evidence for an independent basis (People v Siplin, 120 AD2d 933, lv denied 68 NY2d 817; People v Thompson, 97 AD2d 554). (Appeal from judgment of Monroe County Court, Egan, J.—burglary, third degree, and other offenses.) Present—Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.